DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a nitride semiconductor device, classified in H01L29/7787.
II. Claims 13-15, drawn to a manufacturing method of a nitride semiconductor device, classified in H01L29/0649.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by another and different process method. The said another different method, which is without patterning the gate electrode film, the gate layer material and gate insulating material of sixth step, comprises, patterning mask to expose area of second nitride semiconductor layer directly overlapping insulator follow by depositing the gate electrode film, the first gate layer material and gate insulating material or second gate layer material in the exposed area before removing the patterned mask.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different classification
(see different classes presented above);
(b) The inventions have acquired a separate status in the art due to their recognized divergent
Subject matter (for example, the method of using the device and the device are not intrinsically linked);
(c) The inventions require a different field of search (for example, searching different

 	(d) The prior art applicable to one invention may not likely be applicable to another invention (for
example, the claimed method of using the device and the claimed device are not the same);
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35
U.S.C. 112, first paragraph.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon election of an Invention Group (i.e. either election of Group I or election of Group II), Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Currently, at least one of the independent claim(s) 1, 13 and 15 is/are held as being generic to the following disclosed patentably distinct species: 
(A) The embodiment related to Figs. 1, 2A-2B, 3 and 4A-4I;
(B) The embodiment related to Fig.5;

(D) The embodiment related to Fig.7;
(E) The embodiment related to Fig.8;
(F) The embodiment related to Fig.9;
(G) The embodiment related to Fig.10;
(H) The embodiment related to Fig.11;
(I) The embodiment related to Fig.12;
(J) The embodiment related to Figs.13-15 and 16A16I;
(K) The embodiment related to Fig.17.
The species are independent or distinct because: B differs from A by comprising different positioning of insulator which overlaps the source contact hole (see Par.[0118]-[0122] and at least one claims 1-2, 4-6, 10-13 and 15); C differs from B by comprising insulator overlapping 2DEG layer at source contact hole region (see Par.[0124]-[0128] and at least one of claims 1-2, 4-6, 10-13 and 15); D differs from C and E by comprising insulator overlapping 2DEG layer and at source and drain contact hole regions (see Par.[0128]-[0133] and at least one of claims 1-2, 4-6, 10-13 and 15); F differs from D by having insulator only overlapping 2DEG layer and source contact hole region (see Par.[0139]-[0143]); G differs from other species by comprising the bottom surface of the ridge portion is disposed right above an intermediate region between the first side edge a and the widthwise center c of the insulator (see Par.[0145]-[0148]); H differs from other species by comprising the bottom surface of the ridge portion is disposed right above an intermediate region between the widthwise center c and the second side edge b of the insulator (see Par.[0150]-[0153]); I differs from H by comprising second nitride semiconductor gate layer (see Par.[0155]-[0158] and claim 9); J differs from other species by comprising  space opening portion between the paired insulating layers (see Par.[0163]-[0180]); K differs from J by comprising second nitride semiconductor gate layer (e.g. claim 9). Moreover, as disclosed the different species do not overlap in a scope and have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

(f) The inventions have acquired a separate status in the art due to their recognized divergent
Subject matter (for example, the distinct species features differences are not necessarily intrinsically linked);
(g) The inventions require a different field of search in view of the features differences between species (for example, searching different electronic resources, or employing different search queries);
(k) The prior art applicable to one invention may not likely be applicable to another invention (for
example, the different claims associated to the distinct species are not the same);
(i) The inventions are likely to raise different non-prior art issues under 35
U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818